Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on Mar. 16, 2022 and May 18, 2022 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on Mar. 16, 2022 and May 18, 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The amendment to the claims filed May 18, 2022 is sufficient for the Examiner to withdraw the rejection of Claims 1-2 and 4-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Due to the cancellation of claim 3, the rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot.  
Claim Interpretation
Per the Remarks (pgs. 9-10) filed May 18, 2022 and Applicant’s specification ([00110]), the Examiner interprets the forming temperature Tfp as a temperature of the optical fiber at which the viscosity of the cladding of the optical fiber is such that the diameter of the optical fiber does not generally change as the fiber is cooled and this temperature correlates to a viscosity of the cladding ranging between 108.20 to 108.30 poise.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billings et al. (US 2017/0297947 – hereinafter Billings) in view of Kurusu et al. (US 2004/0047576 – hereinafter Kurusu) and Leppert (US 2004/0099015) as evidenced by Ojovan et al. (“Viscosity of network liquids within Doremus approach”, J. of Applied Physics, Vol. 95, No. 7, pgs. 3803-3810, Apr. 2004).
Regarding claims 1-2, 4-15, and 17-18, Billings ([0065]) discloses a fiber enters a first treatment region (fast cooling region) with a temperature T1 (corresponding to a first temperature T1) in the range from 1800 degrees C to 2100 degrees C and exits the first treatment region with a fiber temperature T--2 (corresponding to a second temperature T2) ranging from 1600 degrees C to 1800 degrees C.  Billings discloses the average cooling rate in the first treatment region ranges between 5000 degrees C and 200000 degrees C/sec or 12000 degrees C/s and 18000 degrees/C.  This provides for cooling rates greater than 10000 degrees C/sec, as claimed in claim 1, greater than 15000 degrees C/sec, as claimed in claim 12, and a value within the claimed range of between 20000 degrees C/sec and 45000 degrees C/sec, as claimed in claim 13.  Billings discloses a gas mixture surrounding the fiber in the first treatment region is air or He and the average temperature of the gas or gas mixture surrounding the fiber in the first treatment regions ranges from 175 degrees C and 500 degrees C.  Billings ([0071] and Figs. 1 and 2) further discloses the first treatment region as a treatment stage 111’, and discloses in some embodiments it is a furnace.  Billings (Figs. 1 and 2 and [0071]) further discloses the optical fiber drawn from heating furnace 112 through the first treatment region 111.  Based on this additional disclosure, it would be obvious to a person having ordinary skill in the art, the first treatment region of Billings is a furnace, and this provides for the claimed first cooling device and the method of Billings where an optical fiber enters and exits a first treatment region, such as a furnace, it would be obvious the conveying of an optical fiber through a first cooling device having a first inlet and a second inlet opposite the first inlet, as claimed.  While Billings fails to disclose a first diameter and a second diameter, Billings discloses the fiber entering and exiting a first treatment region, it would be obvious to a person having ordinary skill in the art, the fiber entering having a diameter that can be defined as a first diameter and a fiber exiting as having a diameter that can be defined as a second diameter.
Billings ([0066]-[0068]) further discloses following exiting the first treatment region the fiber enters a second treatment region with a temperature T3 (corresponding to a third temperature) in the range of 1500 degrees C to 1700 degrees C and exits the second treatment region with a fiber temperature T4 (corresponding to a fourth temperature) in the range from 1100 degrees C to 1400 degrees C.  This disclosure provides for a third temperature within Applicant’s claimed range of greater than 1200 degrees C, as claimed in claim 14.  Billings discloses the average cooling rate of the second treatment region is less than 5000 degrees C/sec, or less than 4000 degrees C/sec, or less than 3000 degrees C/sec.  The cooling rates disclosed by Billings are within Applicant’s claimed range interpreted by the Examiner as 5000 degrees C/sec or less in the last line of claim 1, less than 4000 degrees C/sec as claimed in claim 17, and greater than 2000 degrees C/sec, as claimed in claim 18.  Billings ([0071] and Figs. 1 and 2) further discloses the optical fiber drawn from heating furnace 112 through the first treatment region 112 and through the second treatment region as a treatment stage 113’ and discloses an example of a tubular furnace.  Based on this disclosure, it would be obvious to a person having ordinary skill in the art, the second treatment region of Billings as a tubular furnace, and this provides for the claimed second cooling device and the method of Billings where an optical fiber enters and exits a second treatment region, such as a furnace, provides for conveying an optical fiber through a second cooling device having a second inlet and a second outlet, as claimed.  While Billings fails to disclose a first diameter and a second diameter, Billings discloses the fiber entering and exiting a second treatment region, it would be obvious to a person having ordinary skill in the art, the fiber entering having a diameter that is defined as a third diameter and a fiber exiting as having a diameter that is defined as a fourth diameter.
Billings ([0007]) further discloses exemplary embodiments described herein the fiber drawing rate ranges from 30 m/sec to 100 m/sec.  Therefore, it would be obvious to a person having ordinary skill in the art, in the conveying of the optical fiber from the first cooling device to the second cooling device at drawing rates ranging from 30 m/sec to 100 m/sec, which provides for a velocity overlapping Applicant’s claimed velocity of greater than 40 m/sec claimed in claim 1 and a velocity of greater than 50 m/s, as claimed in claim 2.
Billings fails to disclose the fourth diameter exceeding 95% of the third diameter, as claimed in claim 1, details of the first diameter and the fourth diameter, as claimed in claim 6, details of the second diameter, as claimed in claims 7-8, and details of the third diameter, as claimed in claims 9-11.  However, Billings ([0003]) further discloses the optical preforms are heated to temperatures much above the glass softening point and then drawn at large draw down ratios to form glass optical fibers of about 125 microns in diameter and discloses it is important to provide for high drawing rates while minimizing fiber diameter variability.  Therefore, it would be obvious to a person having ordinary skill in the art, in the method of drawing the optical fiber of Billings to provide for fiber diameters having minimal fiber diameter variability, and therefore it would be obvious to a person having ordinary skill in the art, the first diameter, second diameter, third diameter, and fourth diameter of the optical fiber is about 125 microns in diameter with a minimal variability ranging from 1% to 2%.  With the first, second, third, and fourth diameters all approximately 125 microns +/- 2%, this provides the following claim limitations:
the fourth diameter is about 125 microns and the third diameter is about 125 microns, which is within the claimed range of the 4th diameter exceeding 95% of the 3rd diameter, as claimed in claim 1, 
the first diameter is within 98% to 102% (i.e. ~125 microns +/-2%) of the 1st, 2nd, 3rd, or 4th diameter, which provides for diameters of the 1st diameter within the claimed range of the 1st diameter is between 102% and 150% of the 4th diameter, as claimed in claim 6,  
the second diameter is about 125 microns and the fourth diameter is about , which is within the claimed range of the 2nd diameter is between 100% and 125% of the 4th diameter, as claimed in claim 7, 
the second diameter is about 125 microns and the fourth diameter is about 125 microns, which is within the claimed range of the 2nd diameter is between 100% and 101% of the 4th diameter, as claimed in claim 8, 
the third diameter is about 125 microns and the fourth diameter is about 125 microns, which is within the claimed range of the 3rd diameter is between 100% and 101% of the 4th diameter, as claimed in claim 9, 
the third diameter is about 125 microns, which is within Applicant’s claimed range of the 3rd diameter is greater than 80 microns, as claimed in claim 10, 
the third diameter is about 125 microns, which is within Applicant’s claimed range of the 3rd diameter ranges from 120 to 130 microns, as claimed in claim 11, 
and the fourth diameter is about 125 microns and the third diameter is about 125 microns, which is within Applicant’s claimed range of the 4th diameter is greater than 98% of the 3rd diameter, as claimed in claim 15.  
Regarding the temperature range at the first inlet (wherein statement lines 16-19 of claim 1) and at the first outlet (claims 4 and 5) relative to fiber forming point temperature, as discussed above, Billings discloses a first temperature T1 of the fiber ranging from 1800 degrees C to 2100 degrees C and a second temperature T2 of the fiber ranging from 1600 degrees C to 1800 degrees C.  This provides for at the first inlet, the optical fiber has a temperature T1 ranging from 1800 degrees C to 2100 degrees C and at the first outlet, the optical fiber has a temperature T2 ranging from 1600 degrees C to 1800 degrees C.  Billings fails to disclose details of the single mode fiber, such as the claimed optical fiber forming point relative to the claimed temperature range of the first temperature T1 at the fiber inlet or the second temperature T2 at the fiber outlet of the optical fiber.  However, Kurusu (Figs. 2a, 2b, 3, [0061]-[0065]) discloses a single mode optical fiber of silica glass having a refractive index profile made by a VAD process with SiCl4 and GeCl4 in the first (core) burner and SiCl4 in the second (clad) burner) to deposit glass particles.  Based on the disclosure of Kurusu, it would be obvious to a person having ordinary skill in the art, the single mode optical fiber of Billings having a core of germania doped silica and a silica cladding, where the refractive index of the optical fiber suggests a majority of the optical fiber is silica cladding.  Further, Leppert ([0009]-[0010]) discloses optical fiber has the same proportions and ratios with respect to the refractive indices, core and cladding diameter and discloses a germania doped optical fiber and discloses silica has a softening temperature of about 1660 degrees C and drawing temperatures of 2000-2400 degrees C for a germania doped optical fiber preform.  While Leppert discloses a softening point of silica of about 1660 degrees C, Leppert fails to disclose the fiber forming point temperature (i.e. a temperature correlates to a viscosity of the cladding ranging between 108.20 to 108.30 poise).  However, as evidenced by Ojovan (Fig. 1 and Table II), Ojovan also discloses silica as having a softening point of about 1660 degrees C, silica having a forming point temperature (i.e.  temperature that correlates to a viscosity of the cladding ranging between 108.20 to 108.30 poise) at about 1599 degrees C.  Therefore, based on the additional disclosure of Billings including drawing a single mode fiber and the teachings of a single mode fiber preform and fiber by Kurusu, the silica softening temperature and the same core and cladding proportions in the fiber and preform by Leppert, and fiber forming point temperature estimate of silica, as evidenced by Ojovan, it would be obvious to a person having ordinary skill in the art, in the method of Billings in drawing a single mode fiber, the single mode fiber drawn from a germania doped single mode optical fiber preform, as taught by Kurusu, and the drawing of the germania doped single mode optical fiber preform with a silica softening point of about 1660 degrees C, as taught by Leppert, a fiber forming point temperature of about 1599 degrees C (i.e. viscosity ranging from about between 108.20 to 108.30 poise), as evidenced by Ojovan.  The silica forming temperature as evidenced by Ojovan is approximately 61 degrees C lower than the softening point temperature of silica disclosed by Leppert and also illustrated by Ojovan (Fig. 1).  Therefore, in the method of Billings in view of Kurusu and Leppert, which includes drawing of a single mode optical fiber of Billings having a core of germania doped silica and a silica cladding, where the refractive index of the optical fiber suggests a majority of the optical fiber is silica cladding, and based on the evidence of Ojovan, the drawing of a single mode fiber where a majority of the fiber is silica cladding in the method of Billings in view of Kurusu and Leppert provides for a an optical fiber forming point temperature of about 1599 degrees C, a first temperature T1 ranging between 1800 degrees C to 2100 degrees C, and a second temperature T2 ranging between 1600 degrees C to 1800 degrees C.  Therefore, with an optical fiber having a majority of the fiber as silica cladding, the optical fiber has a forming point temperature as evidenced by Ojovan of ~1599 degrees C, the first temperature T1 and second temperature T2 of Billings in view of Kurusu and Leppert significantly overlaps Applicant’s claimed first temperature T1 range of greater than ~1749 degrees C (1599 + 150) and less than ~2099 degrees C (1599 + 500), as claimed in claim 3, overlaps Applicant’s claimed second temperature T2 greater than ~1499 degrees C (1599 -100), as claimed in claim 4, and overlaps Applicant’s claimed second temperature range T2 of greater than ~1499 degrees C (1599-100) and less than ~1799 degrees C (1599 + 200), as claimed in claim 5. 
Regarding claim 16, as discussed in the rejection of claim 1 above, based on the disclosure of Kurusu, it would be obvious to a person having ordinary skill in the art, the single mode optical fiber of Billings having a core of germania doped silica and a silica cladding, where the refractive index of the optical fiber suggests a majority of the optical fiber is silica cladding.  Further, Leppert ([0009]-[0010]) discloses optical fiber has the same proportions and ratios with respect to the refractive indices, core and cladding diameter and discloses a germania doped optical fiber.  Therefore, based on the disclosures of Kurusu and Leppert, it would be obvious to a person having ordinary skill in the art, the optical fiber drawn from the germania doped preform having a core and a cladding extending around the core.
Additionally, discussed in the rejection of claim 1 above, Billings ([0025]) further discloses heating the fiber preform above its softening point and fiber forming point temperature prior to passing through two treatment stages (i.e. 1st and 2nd treatment stages) and the fiber may enter the second treatment stage at a temperature between 1500 degrees C and 1700 degrees C.  Based on this additional disclosure, it would be obvious to a person having ordinary skill in the art in the method of Billings in view of Kurusu and Leppert, as evidenced by Ojovan, as discussed in the rejection of claim 1 above, the optical fiber has a temperature ranging from 1500 degrees C to 1700 degrees C at the second inlet.  Further, as evidenced by Ojovan (Fig. 1 and Table II), at temperatures less than or equal to 1599 degrees C at the second inlet, the optical fiber comprises a cladding viscosity greater than 108.2 Poise.  Therefore, the method of Billings in view of Kurusu and Leppert, as evidenced by Ojovan, with optical fibers at a temperature less than 1599 degrees C at the second inlet, will provide an optical fiber cladding having a viscosity greater than 108.2 poise at the second inlet, as claimed.
Response to Arguments
Applicant's arguments filed May 18, 2022 against the prior art combination of Billings et al. (US 2017/0297947 – hereinafter Billings) in view of Kurusu et al. (US 2004/0047576 – hereinafter Kurusu) and Leppert (US 2004/0099015) have been fully considered but they are not persuasive. 
Applicant argues the motivation of the modification of Billings in view of Kurusu.  Particularly, a single mode optical fiber having a core of germania doped silica and a silica cladding in the method of Billings.  Applicant points to a disclosure of the method of Billings to provide high drawing rates while minimizing fiber diameter variability and points to the disclosure of Kurusu related to the purpose of the invention and drawing speeds disclosed by Kurusu.  This argument is not persuasive.  The Examiner only relied upon the Kurusu reference to provide a teaching of a typical single mode optical fiber.  A single mode optical fiber is referenced in Billings, Kurusu is the prior art that teaches details of the single mode optical fiber, such as a core of germania doped silica and silica cladding.  As stated in the rejection, the Examiner maintains, based on the disclosure of Kurusu, it would be obvious to a person having ordinary skill in the art, the single mode optical fiber of Billings having a core of germania doped silica and a silica cladding, where the refractive index of the optical fiber suggests a majority of the optical fiber is silica cladding.  Further, the Leppert reference and the Ojovan reference provide additional details of the properties of silica in relation to viscosity and temperatures.  
Applicant argues the Examiner’s forming point temperature correlation to the softening point.  However, the Examiner has provided the Ojovan reference in order to provide an improved correlation to Applicant’s optical fiber ranges at the first inlet and first outlet claimed in claims 1, 4, and 5 in relation to the fiber forming point temperature.  With the improved correlation of  temperature and viscosity properties of silica disclosed by Leppert and Ojovan, the Examiner maintains the rejection of Billings in view of Kurusu and Leppert.  As stated in the rejection of claim 1 above, the silica forming temperature as evidenced by Ojovan is approximately 61 degrees C lower than the softening point temperature of silica disclosed by Leppert and also illustrated by Ojovan (Fig. 1).  Therefore, in the method of Billings in view of Kurusu and Leppert, which includes drawing of a single mode optical fiber of Billings having a core of germania doped silica and a silica cladding, where the refractive index of the optical fiber suggests a majority of the optical fiber is silica cladding, and based on the evidence of Ojovan, the drawing of a single mode fiber where a majority of the fiber is silica cladding still provides the claimed first temperature T1 and second temperature T2, as claimed in claims 1, 4, and 5.  As stated in the rejection of claim 1 above, as evidenced by Ojovan, for an optical fiber with a majority of silica having a forming point temperature of about 1599 degrees C in the method of Billings, the first temperature T1 and second temperature T2 of Billings in view of Kurusu and Leppert significantly overlaps Applicant’s claimed first temperature T1 range of greater than ~1749 degrees C (1599 + 150) and less than ~2099 degrees C (1599 + 500), as claimed in claim 3, Applicant’s claimed second temperature T2 is greater than ~1499 degrees C (1599 -100), as claimed in claim 4, Applicant’s claimed second temperature range T2 of greater than ~1499 degrees C (1599-100) and less than ~1799 degrees C (1599 + 200).  Therefore, the Examiner maintains the rejection of Billings in view of Kurusu and Leppert, as evidenced by Ojovan.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741